OPINION OF THE COURT — by
Chief Justice TURNER.
The plaintiff recovered a judgment in the circuit court of Adams county, against Green and Nevitt, sureties of John Hankinson, tax collector of said county, and sued out execution thereon, on which Execution the sheriff made the following return to-wit: — (stayed by act of Assembly.)
The plaintiff’s attorney moved the court, for a fine on the Sheriff, under the act of 1828, and also for judgment against the sheriff, under the 49th sec. of the execution law of 1822, Rev. Code, p. 210.
The defendant resists these motions on the ground, that the General Assembly at its last session, gave to the defendants a stay of execution until the-day of November, 1829.
The plaintiff’s counsel contends that-the act in question is unconstitutional and void, inasmuch as the suit is brought for the use of a corporate body, having a vested right, which the legislature can, in no respect destroy, delay or impair. '
The court is of opinion that the corporation in question is a public one and under legislative control; that the legislature has the power to regulate the mode of collecting the debt in question, and that no principle in *329the constitution has been violated by the provisions of the act in question that the sheriff was bound to obey the act, and consequently that his return on the execution, is a lawful return.
R. M. Gaines for plaintiff in error.
P. S. &.R. J.Walker for defendant in error.
It is therefore considered that the motions in these cases ho overruled at the costs of the plaintiff.